Electronically Filed
                                                               Supreme Court
                                                               SCWC-29994
                                                               24-AUG-2011
                                                               08:15 AM
                              NO. SCWC-29994


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I



          STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                     vs.

             TALELE MIKA, Respondent/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 29994; CR. NO. 08-1-0053)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., for the court1)

            Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on July 12, 2011, is

hereby rejected.

            DATED:   Honolulu, Hawai#i, August 24, 2011.

Keith M. Kaneshiro,                    FOR THE COURT:
Prosecuting Attorney,
Brian R. Vincent, Deputy               /s/ Mark E. Recktenwald
Prosecuting Attorney,
on the application for                 Chief Justice
petitioner/plaintiff-
appellee.

Richard D. Gronna on the
response for respondent/
defendant-appellant.



      1
        Considered by: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
and Circuit Judge Ayabe, in place of Acoba, J., recused.